Citation Nr: 9923643	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for ulcerative 
colitis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.M.


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1979 to 
August 1982.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for an increased 
rating for service-connected ulcerative colitis.  A notice of 
disagreement was received in January 1996.  A statement of 
the case was issued in January 1997.  A notation on the 
notice of disagreement indicates that it was accepted in lieu 
of a VA Form 9, therefore a substantive appeal is of record.  
The veteran appeared and testified before a hearing officer 
at the RO in April 1997.


REMAND

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claim.  

Service connection is currently in effect for ulcerative 
colitis, rated 30 percent disabling under the provisions of 
38 C.F.R. 4.114, Diagnostic Code 7323 (1998).  This 
Diagnostic Code contemplates ulcerative colitis.  A 30 
percent rating is assigned for moderately severe ulcerative 
colitis with frequent exacerbations, and a 60 percent rating 
is assigned for severe ulcerative colitis with numerous 
attacks a year and malnutrition, the health only fair during 
remissions.  A 100 percent rating is assigned for pronounced 
ulcerative colitis resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as liver 
abscess.

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
this case, the last VA examination was conducted in May 1994, 
and the only recent findings are noted in treatment records 
that also reflect treatment for other conditions such as 
pancreatitis and diabetes mellitus.  Questions involving the 
presence of disease involve diagnostic skills and are within 
the realm of medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Given the applicable criteria and the 
additional conditions noted, an examination is needed to 
clarify the particular manifestations and severity of the 
disability at issue.  Therefore, an examination is in order. 


If there are any current VA and private treatment records 
related to the veteran's service-connected ulcerative 
colitis, they should be secured and associated with the 
claims folder.  Private treatment records should be secured 
upon the appropriate release.


In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:


1.  The RO should obtain any current VA 
and private treatment records related to 
the veteran's ulcerative colitis.  
Private treatment records should be 
secured upon the appropriate release.  
Once secured, the records should be 
associated with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of her service-connected 
ulcerative colitis.  The examiner should 
identify each ulcerative colitis symptom, 
and express an opinion as to whether and 
to what degree any of the symptoms listed 
in Diagnostic Code 7323 (malnutrition, 
anemia, general debility, complications) 
are currently manifested.  All indicated 
studies should be performed. A complete 
rationale for any opinion expressed must 
be provided.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.


3.  The RO should adjudicate the claim 
of entitlement to an increased rating 
for ulcerative colitis.  If the 
determination remains adverse to the 
veteran, she should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and her representative should be 
afforded the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

